Order issued Sepieiiiher             2012
                             /   ,




                                              In The
                                  (funri uf Appia1E
                        .fittIi Jiitrirt tif Jcxui tt Jt11w
                                        No. 05-12-01 225-CV


                         IN RE LAKEITH AMIR-SHARIF, Relator


                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-E


                                            ORDER
                        Before Justices Morris. Richter, and Lang-Miers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ olniandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                       ELIZABETH LANG-MIERS
                                                       .JUSTICE